NOYES, Judge,
concurring in part, dissenting in part.
I concur with the majority’s conclusion regarding counsel’s right to cross-examine the probation officer at a transfer hearing, though I would add that the duties of any trial court include prevention of “undue delay, waste of time, or needless presentation of cumulative evidence.” Ariz.R.Evid. 403. In this case, the juvenile court did not rule that counsel had no right to call the witness, it ruled that counsel had no good reason for doing so. Although such a ruling is not necessarily error, for purposes of brevity I will assume it was error here. I respectfully dissent from the reversal because I find any error harmless.
Rule 103, Arizona Rules of Evidence provides:
(a) Effect of erroneous ruling. Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and
(2) Offer of proof. In ease the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.
The majority says that “We, as did the trial judge, can only speculate about the substance of the probation officer’s testimony.” (at 267, 902 P.2d at 1371) If so, then the majority has erred by predicating a reversal on the preclusion of unknown evidence. But I do not agree that .we can only speculate about the officer’s testimony; I contend that we know what the testimony would have been because the officer’s detailed report is in the record, and counsel expressed no challenge to any information in that report.
Counsel asked to cross-examine the probation officer about the “quality” of the juvenile’s prior referrals. The officer’s thirteen-page report showed that all prior referrals were for nonviolent offenses ranging from curfew violation to possession of a stolen vehicle. Because counsel did not dispute the accuracy of any information in the report, we can conclude that the officer’s testimony would have been consistent with the report, and that no harm to substantial rights was done when the court, in effect, ordered counsel to argue the referrals directly from the report.
Regarding the other two areas of proposed inquiry, counsel expressed no problem with anything in the report, so we can conclude that the officer’s testimony about services available to the juvenile, or services previously received by the juvenile, would have been consistent with the report. Again, any trial court error in precluding examination of the officer on these subjects did no harm to substantial rights of the juvenile.
This juvenile had eleven prior referrals to juvenile court and two prior commitments to Adobe Mountain. He was a fugitive from parole when he tried to murder two people in a drive-by shooting. The probation officer, the parole officer, and the psychologist all recommended transfer. The juvenile court articulated numerous findings to explain the transfer order, and overwhelming evidence supports those findings. Because any error was harmless beyond a reasonable doubt, the juvenile court should be affirmed.